Citation Nr: 0532490	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1998 and August 2000 rating decisions of the 
Seattle, Washington, Department of Veterans' Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a 50 percent rating for the veteran's PTSD (he 
appeals for the assignment of a higher initial rating) and 
denied entitlement to a TDIU, respectively.  In August 2002, 
the veteran testified at a personal hearing at the RO.

A claim such as the veteran's claim for a rating in excess of 
50 percent for PTSD, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The veteran requested a Travel Board hearing during this 
appeal.  See Transcript of August 2002 RO hearing, page 1.  
Such a hearing was scheduled in August 2004 but the veteran 
failed to report for the hearing.  Accordingly, his Travel 
Board hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the appeal relating to the veteran's PTSD claim and 
after the veteran filed his claim for a TDU.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

The Board notes that the claim for a higher initial rating 
for PTSD is a "downstream" issue from the claim for service 
connection for PTSD, which the RO granted in its July 1998 
rating decision.  VA's Office of General Counsel (GC) has 
held that, if, in response to notice of a decision on a claim 
for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  However, a review of 
the claims folder fails to reveal adequate 38 U.S.C.A. § 
5103(a) notice to the veteran on the underlying service 
connection claim.  Therefore, pursuant to the GC opinion, 
discussed above, VA is not exempted from providing the 
veteran with 38 U.S.C.A. § 5103(a) notice on the issue of 
entitlement to higher initial rating for PTSD.

As to the claim for entitlement to a TDIU, the Board finds 
that the VCAA notice is inadequate.  This law includes a duty 
to inform the claimant of which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In this case, the RO clearly did not comply with all of the 
duties to notify the veteran.  Moreover, it did not furnish 
the provisions of the regulation implementing the VCAA 
(38 C.F.R. § 3.159 (2005)).

The veteran indicated on appeal that he applied for Social 
Security Administration (SSA) benefits.  See, e.g., 
transcript of August 2002 RO hearing, page 3.  VA has a duty 
to obtain SSA records when they may be relevant and VA has 
actual notice that the veteran was receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of any records that may be available regarding SSA 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2)(2005).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied. See also 38 C.F.R. § 3.159.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for an initial 
rating in excess of 50 percent for PTSD 
and entitlement to a TDIU, of the impact 
of the notification requirements on the 
claims. The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of any records that may be 
available regarding SSA benefits, 
including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  The RO should readjudicate the issues 
of entitlement to an initial rating in 
excess of 50 percent for PTSD and 
entitlement to a TDIU, with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in April 2004.

5.  If either benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain the provisions 
of 38 C.F.R. § 3.159 and notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the April 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

